Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J), rendered March 30, 2000, as amended July 10, 2000, *408convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The trial court is in the best position to determine whether proffered explanations for peremptory challenges are credible (see People v Jupiter, 210 AD2d 431 [1994]). The trial court’s determination that the explanations as to two prospective jurors were nonpretextual is entitled to great deference on appeal and should not be disturbed where, as here, it is supported by the record (see People v Hernandez, 75 NY2d 350, 356-357 [1990], affd 500 US 352 [1991]; People v Pellington, 294 AD2d 197 [2002]; People v Wilson, 278 AD2d 519 [2000]; People v McDougle, 230 AD2d 808 [1996]). Florio, J.P., Krausman, Schmidt and Adams, JJ., concur.